People v Rodriguez (2015 NY Slip Op 03191)





People v Rodriguez


2015 NY Slip Op 03191


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2012-01493
 (Ind. No. 3196/09)

[*1]The People of the State of New York, respondent,
vSandro Rodriguez, appellant.


Martin Goldberg, Franklin Square, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Lori Glachman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of Supreme Court, Kings County (Dwyer, J.), rendered May 16, 2011, convicting him of attempted murder in the second degree, assault in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the convictions of attempted murder in the second degree (Penal Law § 125.25[1];110.00), assault in the first degree (Penal Law § 120.10[1]), assault in the second degree (Penal Law § 125.05[2]), and criminal possession of a weapon in the second degree (Penal Law § 265.03[1][b]) were not supported by legally sufficient evidence (see People v Hawkins, 11 NY3d 484; CPL 470.05[2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant's guilt of those crimes beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348), we accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we find that the verdict of guilt of those crimes was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
SKELOS, J.P., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court